y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00654-CV

                            DARRELL POWELL, Appellant

                                           V.
      GIRLY GIRL, L.P., D/B/A MCDONALD’S AND JUAN R. DIAZ, Appellees

    Appeal from the 295th District Court of Harris County. (Tr. Ct. No. 2012-65133).


TO THE 295TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 10th day of March 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     After due consideration, the Court grants appellees
              Girly Girl, L.P., D/B/A and Juan R. Diaz’s motion to dismiss
              the appeal. Accordingly, the Court dismisses the appeal.

                     The Court orders that the appellant, Darrell Powell,
              pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered March 10, 2015.
              Per curiam opinion delivered by panel consisting of Chief
              Justice Radack and Justices Brown and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 22, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT